DETAILED ACTION
This action is in response to Applicants submission dated  May 16, 2022.  Claims 1, 4-8, 10, and 12-24 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1, 6-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wanami et al. (U.S. Pat. No. 9,349,225, hereinafter “Wanami”) in view of McKown et al. (U.S. Pat. No. 9,020,690, hereinafter “McKown”).
Specifically, Wanami discloses a system for monitoring detecting an impact on a vehicle (Abstract), comprising: a plurality of transducers (10; 101, 102, 104) positioned on an interior side of a vehicle surface configured to generate transducer data (col. 3, ll. 1-2, 14-16, col. 4, ll. 63-64), a data acquisition module (11, 12) configured to receive the transducer data from the plurality of transducers and generate combined transducer data (col. 3, ll. 20-23, 36-39), but does not disclose the claimed (i) processor and (ii) suite and module, as recited in Claim 1.
However, McKown discloses (i) a signal processor (390; FIG. 3) configured to process the combined transducer data and identify outlier data (col. 10, ll. 40-43; col. 12, ll. 27-29), and (ii) a sensor suite (the plurality of accelerometers; col. 5, ll. 63-66) coupled to the vehicle to generate sensor suite data (col. 6, ll. 25-34), and an impact detection module (390; col. 10, ll. 40-43) to receive the combined transducer data, outlier data (col. 12, ll. 27-29; e.g., Rxy data greater than a preset detection threshold for less than 30 milliseconds), and the sensor suite data (e.g., from the plurality of accelerometers), and to detect the impact on the vehicle based, at least in part, on the combined transducer data, the outlier data, and the sensor suite data (col. 10, ll. 45-57).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McKown with the system of Wanami to process and identify an impact utilizing outlier data by determining and removing false positives, ensuring impact accuracy, and providing rapid emergency services (e.g., a calling to a data center, emergency response request, etc.). 
Regarding Claim 6, Wanami discloses that at least one of the plurality of transducers is positioned underneath a vehicle fascia, and wherein the at least one transducer captures changes at the vehicle fascia (FIG. 2, col. 4, ll. 63-64).
Regarding Claim 7, Wanami discloses that the plurality of transducers is configured to continuously generate transducer data (via sampling time intervals; FIG. 5, col. 6, ll. 19-25).
Claim 8 is directed to a vehicle but includes the same scope of limitations as those of Claim 1 and is rejected for at least reasons similar to those identified above.
Claim 14 is directed to a vehicle but include the same scope of limitations as those of Claim 6 and is rejected for at least reasons similar to those identified above.

Claims 4, 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wanami and McKown in view of Breed et al. (U.S. Pat. No. 7,650,210, hereinafter “Breed ´210”). 
The combination of Wanami and McKown discloses substantially all of the limitations of the present invention but does not disclose the claimed sensor and transducer.  
However, Breed ´210 discloses (i) an inertial sensor configured to detect vehicle movement (col. 22, ll. 26-29), as recited in Claim 4, and (ii) at least one of the plurality of transducers is a piezoelectric transducer (col. 30, ll. 12-14), as recited in Claim 5. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Breed ´210 with the system of Wanami and McKown to enable the signal processor to process inertial sensor data and identify the outlier data to provide a more accurate collision detection. 
Claims 12 and 13 are directed to a vehicle but include the same scope of limitations as those of Claims 4 and 5 and are rejected for at least reasons similar to those identified above.

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wanami and McKown in view of Prakah-Asante et al. (U.S. Pat. No. 7,138,938, hereinafter “Prakah-Asante”). 
The combination of Wanami and McKown discloses substantially all of the limitations of the present invention but does not disclose the claimed determining.  
However, Prakah-Asante discloses an impact detection module configured to determine a likelihood of impact (col. 16, ll. 4-12), as recited in Claim 10.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Prakah-Asante with those of Wanami and McKown to utilize an impact likelihood determination and provide preemptive collision mitigation techniques and increase operator safety.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wanami and McKown in view of Breed (U.S. Pat. Pub. No. 2008/0040004, hereinafter “Breed 2008”). 
As discussed above, the combination of Wanami and McKown discloses substantially all of the limitations of the present invention, and Wanami further discloses identifying transducer data patterns and detecting an outlier in the transducer data patterns (col. 10, ll. 40-43; col. 12, ll. 27-29), as recited in Claim 16, but does not disclose the claimed receiving.   
However, Breed 2008 discloses receiving sensor suite data (¶¶ [0120]-[0129]) from a sensor suite (6, 7, 8, 9) on top of a vehicle (FIG. 1; ¶ [0362]), as recited in Claim 16, and (ii) receiving data from an inertial sensor, and wherein evaluating includes using the inertial  sensor data in combination with the transducer data to detect impacts (¶¶ [0345], [0542]), as recited in Claim 17.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Breed 2008 with those of Wanami and McKown to evaluate both transducer and sensor suite data to determine an identity and location of an object near a vehicle.
 Regarding Claim 18, Wanami discloses initiating an impact detection protocol that includes contacting remote assist (Abstract).   

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wanami, McKown, and Breed 2008 in view of Prakah-Asante.
The combination of Wanami, McKown, and Breed 2008, discloses substantially all of the limitations of the present invention but does not disclose the claimed evaluating.  
However, Prakah-Asante discloses evaluating transducer data includes determining a likelihood of impact (Abstract, col. 4, ll. 65-67, col. 6, ll. 20-36), as recited in Claim 19.   
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Prakah-Asante with those of Wanami, McKown, and Breed 2008, to utilize an impact likelihood determination and provide preemptive collision mitigation techniques and increase operator safety. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wanami, McKown, and Breed 2008, in view of Lange (U.S. Pat. No. 7,844,378). 
The combination of Wanami, McKown, and Breed 2008 discloses substantially all of the limitations of the present invention but does not disclose the claimed comparing.  
However, Lange discloses comparing the transducer data to a look-up table to determine a location (col. 5, ll. 28-36, col. 5, ll. 57-62). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lange with those of Wanami, McKown, and Breed 2008 to utilize predetermined historical location data to avoid a possible current sensor error and to determine a detected impact location. 
Response to Arguments
Paragraphs [0031]-[0035] of Applicant’s Specification disclose the use of a “sensor suite,” itself including a “plurality of localization and driving sensors.”  Such a suite is disclosed by Breed at, e.g., col 21, ll. 19-26, as discussed in the previous Non-Final Office Action.  Additionally, and to advance prosecution, McKown discloses a “plurality of localization and driving sensors,” as discussed above. 
Allowable Subject Matter
Claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833